     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 1 of 80
                                     Civil Case No. I 8-cv-0 1454-MJD-KMM



                        UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA



                                       Civil Case No. I 8-cv-01454-MJD-KMM
                                                                I
        Yufan Zhang,

                         Plaintiff,

        v.                                     BRIEF
                          i{

        UnitedHealth Group,'Inc. and           IN SUPPORT OF MOTION TO

    Sujatha Duraimanickam,                     VACATE ARBITRATION

                                               AWARDS

                         Defendants.



I



       APPELLANTS BRIEF FOR VACATING ARBITRATION AWARDS
:




                                                       SCAT-NED-

                                                   U.S. DFTB,CT
                                                                COU,i r   f,rpts
         CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 2 of 80
                                          Civil Case No. l8-cv-01454-MJD-KMM



          Table of Contents

   TABIE OF AUTHORIT|ES ..............

   ,URISDICTIONAT STATEMENT                                                                                                        ...13

   STATEMENTOFTHE             ISSUES                                                                               ....................14


         7.      Whether the Respondents knew "bosecomp", "seNice'now", "codeHub"? ...,......,...,....,................. 17

         2.      Whether the Respondents knew the functions of knew "bosecomp", "seNice-now", "codeHub'?..17

         3.      Whot motpresentotion hod the Respondents done when non-disclosed information in "bosecomp",




         4.      Whether the Respondents mode            o   folse representotion intentionolly ond knowin,|y......................17

         5.      Whether the Respondents knew whot they did would misleod the orbitrotor..........,.,.....................17

         6.      Whether there were other choices for the Comploinont not depending on the records in

"bosecomp", "sevice-now", "codeHub" when he olleged the Respondents discriminoted ogainst him?.,...'.......17

         7.      Whether the Comptoinont could demonstrote Respondents' discriminotion if ossume the records

were avoiloble to the

         8.      Whether the employer"s reosons for terminoting the Comploinont                iob:..'.....              ..........'..' 17

              have no basis in fact,   or.........                                                                             .....'..L7


              even if based in fact, the employer was not motivated by these reasons, or .....'..'..'."...............'.'......17

              the reasons are insufficient to motivate an adverse employment               decision.......               ..'........'..17


                 Whether the Comploinant con prove thot the Respondents told lie, ond such lie mode him losing

job.             18

         10.     And whether the tie meets privilege           stondord......                                            ........'."..18



       STATEMENT OF THE CASE AND THE            FACTS.......                                                                 ..........18


          17.     Stotementof    Case............                                                                              """"18

          12.    The reosons for IJHG to    fire   the   Comploinont......'.'.......                            """""""""""""20
          13.     The records   from   BaseCamp.com for yeor 2015           &   2016.............                          """"""23
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 3 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


       14.   The records   from UHG serulce-now website for yeor          2075   &   2016   ........             .....................24

       15.   The summory reports ond history log informotion           from Optum      "CodeHub"..                      .............24

       16.   Sujotho's teom wos response lor developing the components running on AEM environment,......,.25

      77.    AEM project development cycle       ............                                                                ........26

       18.   AEM deployment        phose.....                                                                                .......27

       19.   Technology Development        Progrom                                                                    .....,.........28

      20.    On Februory 27, 2076, Kim Myers hod yeor 2015 Common Review                    for Comp|oinont.......................29

      27.    On   tuly 70, 2076, Ms Sujotho Duraimonickom hod lnterim             Review    for Comp|ainont.......,.,............29

      22.    Ms. Sujotho issued on initiol "Corrective Action Form" to the Comp|oinont....,.......................,........29

      23. Ml Sujotho       issued o   linol "Corrective Action Form" to the Comploinont............ ........3I

      24.    The Comploinont disogreed with Ms. Sujotho negotive comments obout him, especiolly those




      25.    On November 74, 2076, UHG terminoted the Comploinont's job, ond did not ollow him bring


onything out from office building except his lunch     box......                                                 .....................33

       26.   On November 75, 2076, the Comploinont contocted UHG HR to request the documents for why he

got fired. UHG HR replied on December, 2076, ond soid        .................                                               .......33

      27.    On December 2, 2076, the Comploinont         filed lnternol Dispute Request with          UHG HR. ....................33


       28.   On   lonuory 29, 2020, the Comploinont hod o deposition meeting with                UH6,                   ..........."33

      29.    On Februory 77,2020, Ms. Tonyo Hughes,          from UHG      HR,   hod o deposition meeting with the




       30.   On Februory    2j,   2020, Ms. Sujotho hod o deposition meeting with the Comploinont's ottorney ....33

       31.   On August 4-6, 78-79, 2020, orbitrotion      meeting                                                      .........'.'.'33

      32.    On September 78, both porties submitted briefs, ond Mr, Zhong sent a letter to orbitrotor to




       33.   On October 5,2020, orbitrotor, Hon. teffrey       l.   Keyes issued the   finolArbitrotion Aword.........'...'...33
       CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 4 of 80
                                        Civil Case No. I 8-cv-0 1454-MJD-KMM


       34.      ln Arbitrotion procedures, there wos no ony orrongement or opportunity for Cloimont, the

Comploinont, to directly osk ony witnesses for more detoils on their testimony stotements            for    the purpose       of

verifying whether those stotements ore occurote or         not...........                                              .............34


   SUMMARY OF THE            ARGUMENT                                                                                  .............:I4


       35.      The Comploinont belonged to the protected oge group ond suflered on odverse employment oction


                35

       36. The Comploinont performed his job sotisfoctorily or wos quolified            to perform   his job.....................   35

          The Complainant received the company wide award, "MAKE lT HAPPEN", in recognition of his

   excellent performance and achievement in year 2015. Only about 160 employees among more than two

   hundred thousand UHG employees received this            award                                                  ..................35

          The Complainant was recognized by his first manager for his excellent at documentation on what

   team did in 2015. lt is not possible for someone to do excellent technical documentation without good

   experiences and all relevant knowledge and        skills......                                             ......................35

          Many of Complainant's teammates gave him comment: "strong technical ta|ent"..............................36

          All of the technical professional witnesses from UHG acknowledged the Complainant was smart and

   had the technical knowledge and skills required for performing his         job.......                                   .........36

          Complainant's teammate testified saying "acknowledged that Mr. Zhang was a really smart person

   and admired how easily he could complete a         task"                                                ..........................36


      37.       The Comploinont hod been treoted differently     from   the younger teom members. Substontiolly, the


similorly situoted employees, when younger, were treoted more           fovorobly.....                                   ..........36

          It   is an   insufficient reason for employer to motivate an adverse employment decision about the

   Complainant because he did not feel confident of running a deployment tool developed by a younger

   developer Kathy Brzeinski with two reasons: (1) this tool was not completed, so had not been well tested

   yet. (2) This deployment tool done by Ms. Kathy had over 50/o ol failure rate in past. ..................................36

          The reason for Respondent to motivate an adverse employment decision about the Complainant have

   no basis in fact when it was not him, but some else       fau1t.............                            .........................37
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 5 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


            The reason for Respondent to motivate an adverse employment decision about the Complainant have

   no basis in fact because Sujatha Duiaimanickam should not blame the Complainant when the Complainant

   did not work on a task which was not on To-Do        |ist................                                   ..........38

            The reason for Respondent to motivate an adverse employment decision about the Complainant was

   not as what Sujatha Duraimanickam stated. lt was common that the deadline might be changed             if               ;




            ln "Pen test" assignments, Sujatha Duraimanickam requested the Complainant to complete the work

   in the time much less than youngers. And created hostile working environment to hinder(FE.d+) the


   Complainant to work on project. For example, not grant him to accessing the development resources

   required for the job, and artificially caused the job   delayed........                       ..........................38

            When vHost project was assigned to the Complainant, Sujatha Duraimanickam did not grant him

   access to Lanux development environment although it was required. The younger developers did have


   access. Such was not just to give hard time to the Complainant in work, but also to let other teammates feel


   different from the    Complainant                                                                       .............'.39


       38.      The Respondents refused to disclose the develop doily stotus logs ond other service trocking

records, such like the records from "bosecomp", "service-now", ond "codeHub", etc. Such result in orbitrotor,

who   hos   no bosic lT knowledge, unoble to hove o cleor picture obout how development going within o Sprint or

o development cycle. Plus Sujotho Duroimonickom ond some other witness testified lying or providing some

misteoding informotion. All of these leod to the orbitrotor mode on oword by    lroud..,'.'.'........              ......39




       39.     Stondord of    Review.......,.,.                                                                   ........39

             1)    FAA Rules for vacating arbitration   award...........                                       ...........39


       40.      Motion to vocote on orbitrotion   oward........                                      '...'..'.'.'..........40

             Common elements for vacating an arbitration     award..........                        ......'.".'...........40

             Definition of   fraud.......                                                               '..............'..41
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 6 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


      Common elements of civil fraud        ...........                                                  .............41

      Establish an age discrimination   claim                                                         ................42

      The plaintiff was older than   40;                                                      .........................42

      The plaintiff was   discharged;................                                                   ..............42

      The plaintiff was qualified for the job and met the defendant's legitimate expectataons; and.............42

      The plaintiff position remained open or was filled by a similarly qualified individual who was




      Standard for proving   pretext.........                                                    .....................44


   41.   Respondent engoged in froudulent        octivity..................                                    ......45

      Based on what facts that UHG fired the       Complainant                                            ............45

      False   Representation.........                                                                     ............48

              lf the Respondents could provide "service-now" evidence, the records on "service-now" would

      also show the deployment on 9/tL/20tG was           failed.                                        .............53

              lf the Respondents could provide "service-now" evidence, the records on "service-nod' would

      also show the release task was for the Complainant to ensure the deployment engineer backup the

      files. lt was not to validate those   files.                                                     ...............55

      Respondents knew "basecamp", service-now", "codeHub"           functions.....            '.'..'.'.'.............'61

      Two CAPs and other evidences from Respondents must be presented in arbitration ..........................61


   42.   The undisclosed evidences have effects on orbitrotion      decisions...                             .........61

      How to prove UHG had age discrimination against Mr.        Zhang....                            .'...'.".......61

      There are no issues on the facts that Mr. Zhang is qualified for above element (aX1) and (aX3) since

Mr. Zhang was 56 years old when his job got      terminated.................                     ".....'....'....'.'. 62

      Regarding above element (aX2), following facts demonstrate Mr. Zhang was qualified to perform his




      Regarding above element (aX4), the records from basecamp, service-now, codeHub, and other

relevant work status documents as mentioned in section 19 must need to provide in arbitration in order to


                                                             6
        CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 7 of 80
                                                                   Civil Case No. I 8-cv-01454-MJD-KMM


     determine whether Mr. Zhang had been treated different from younger
                                                                         developers in his team or Mr. Zhang

     had performance problems as mentioned in the two "corrective
                                                                  Action Form,, issued by Ms. Sujatha to the




            What material evidences shall be disclosed in     arbitration                                   .....,...................,67

            UHG were asked to use the materiatevidences they had
                                                                 to verifo what complainant said, but they did

     not' Instead, UHG just repeated Ms. sujatha's averse or negative
                                                                      comments about Mr. Zhang without giving

    detaif examples or descriptions of Mr. Zhang      conducts......                                                   ..............67

        43'    whether the orbitrotion oword wos procured by corruption,
                                                                         froud, or undue meons.......,..............6g
        44'    whether there wos evident portiolity or corruption in the orbitrotors,
                                                                                      or either of them .....,..........6g
           The project management records had been entered in basecamp.com
                                                                           and backed up in the end of

    each development cycle. The website, basecamp.com, were
                                                            used in Ms. sujatha and Ms. Kimberly Myers

    teams to manage the work assignments, including detail requirements
                                                                        for each work task, and to keep track

    of everyday working status, including issues and     blocks...........                                                  ........6g
           The service requests had been submitted to uHG service-now
                                                                      website, and were requested by Mr.

   Zhang or assigned to Mr. Zhang. The service-now website was
                                                               uHG service management online tool used to

   manage UHG cross-team service reguests, each service
                                                        execution procedure, service status, and service time




          Arbitrator applied the law   incorrectly...                                                                 .............69
          Arbitrator denied the Complainant,s documented evidence with
                                                                                  bias...                 .........................70

      45'     The Respondents knew "bosecomp", "seNice-now",
                                                             "codeHub, ond whot they were used for, but

they did not present their records for orbitrotion   ..................                       ...................- .................73

      46. the Respondents knew the functions         of knew "bosecomp',, ,,service-now,,, ,,codeHub,,,......,,....,..,.. 73

      47'     the Respondents presented molpresentotion in orbitrotion
                                                                       when non-disclosed information in
,,bosecomp',,,,service.now,',.,codeHubo,Thus,tedtobetowopinionosorbitrotorsoidbe|ow


      48'   The Respondents mode o forse representotion intentionorty
                                                                      ond knowingty ..........,.........................74
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 8 of 80
                                       Civil Case No. l8-cv-01454-MJD-KMM


      49.   As mentioned in beginning, the Respondents controlled      ollof moteriolevidence. They just disclosed



      50.     Except using the evidences provided by the Respondents, the Comploinont hod no choice, but onty


the "MAKE lT HAPPEN', oword with      him..............                                                  ,.............75

      51.   The records   from "bosecomp", "serice-now", "codeHub" could help Comploinont to demonstrate

the comploinont hod no-foult on the projects of four exomples, vhost ond "pen test". Atso the records wilt show

who mode the issues. Once find out the root causes from which persons, then it wilt show Duroimonickom hod




      52,   The records   from "seryice-now" ond "codeHub" could show Duroimanickom told tie...........,,..,......77

      53.   The quolified privilege stondard does not opply   in this cose.......                         ............77


   ANATYSIS
        CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 9 of 80
                                         Civil Case No. l8-cv-01454-MJD-KMM


                                       TABLE OF AUTHORITIES


          Cases


Burrage v. United States, I 34 S. Ct. 88I , 888-89   (2014)                               ................42

Dawson v. Entek International, 630 F.3d 928 (9th Cir. 201        I)                                .........45

Dep't of Fair Employment & Housingv. Lucent Techs, Inc., 642 F.3d............................45

Earl v. Nielsen Media Research, Inc., 658 F.3d      I 108, I I l3 (9th Cir. 201 I)....................45

Gross, 557 U. 5., at 176, 129,S. Cr. 2343, 174 L. Ed. 2d I     I9   ..........            .................43

Karppinen, 187 F.2d at    34-35...                                                  .....................40

Lewis v. City of Union City, Georgia, et al., No: I5- l 1 362, (l l th Cir. Mar.      2   1   , 2019) ...44

McDonnell Douglas Corp. v. Green, 4l        I U.S. 792 (1973)                                  .............44

Nassar, 570 U. 5., at 346, 360, /3-t S. Ct. 2517, 186 L. Ed. 2d       503..........                 .......43

Odeon Capital Grp., 182 F. Supp. 3d     at   128..........                                        .........40

Renz v. Spokane Eye    Clinic                                                                   ......35,44

Sorghum Inv. Holdings Ltd. v China Commercial Credit, Inc. - 2019 NY Slip Op 31265

  (u)   ..........                                                                  .....................41

Tatom v. Georgia-Pacific Corp., 228    F                    2000)
                                           .3d 926,931 (8th Cir.                       l6, 35, 43, 62

Texas Dep't of Cmty. A/fairs v. Burdine, 450 U.S. 248, 258-59 (/,981)                            ..........44

Thompson v. Bacon, 245 Va. 107, I I    I (;,993.).....                                          ............42

Washingtonv. Garrett, I0 F.3d 1421, 1434        (9thCir.   1993)                                ...........45


          Rules


9 U.S. Code S     l0 - Same; vacation; grounds; rehearing                              ..................39

                                                     9
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 10 of 80
                                       Civil Case No. l8-cv-01454-MJD-KMM


e U.S.c. $   l0(aXl)                                                                   ........40

Act,9 U.S.C. $$ /0 & I   L.......                                                     .........13

FAA Rules for vacating arbitration   award                                               ......39

Rule 1002. Requirement of the   Original                                               ..59,71

Title VII of the Civil Rights Act of 1964, the Equal Protection Clause, or 42 U.S.C. $

  r98t   .........                                                          ....................44




                                                 l0
                                                                                               ,l

  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 11 of 80
                                    Civil Case No. l8-cv-01454-MJD-KMM


                                              PREFACE


       In this brief:

       The Complainant, YUFAN ZHANG,            will   be referred to as ZHANG, or

FRANK ZHANG, or FRANK, or Complainant, or Claimant.

       The Respondent, UNITEDHEALTH GROUP,                  will   be referred to as UHG, or

OPTLJM (UNITEDHEALTH GROLJP has two divisions: UnitedHealthcare and

Optum), or Respondents, or Defendants

       And the Respondent, SUJATHA DURAIMANICKAM, was the

Complainant's manager in UHG for year 2016. SUJATHA DURAIMANICKAM

will   be referred to as SUJATHA. or   DURAIMANICKAM



       The following symbols will be used:

       basecamp    - basecamp.com    website, an online tool used to manage work

requirement and daily work tasks, etc.

       codeHub- codehub.optum.com website, an online source codes management

tool, which is similar to github.com and used in Optum for maintaining IT source

codes and their processing in check-in, check-out, submit, review, history check,

comparing, reports, etc.

       serryice-now     - UHG service-now   website, an online service management tool

       CAF   - Corrective Action Form



                                                 tl
 CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 12 of 80
                                                     Civil Case No. I 8-cv-0 1454-MJD-KMM


     CAP    - Corrective Action Process       or Corrective Action Plan. It is also referred

to CAF file or the contents in CAF file.

     FAA    - Federal Arbitration Act
     IDR    - Internal Dispute   Resolution

     IT - Information Technology

    MAL      - Minnesota   Arbitration Law

    (Ap.)   - Appendix
    (Ex.)   - Exhibir in Arbitration




                                                t2
                                                                                                t

  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 13 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


                             JURISDICTIONAL STATEMENT

     This Court has jurisdiction over this appeal pursuant to 9 U.S.C. SS I0          A II
because   it is an appeal of an order that vacate the arbitration awards, dated on

October 5,2020, issued by Hon. Jeffrey J. Keyesr.

     The Order from United States Magistrate Judge Katherine Menendez, issued on

December 10,2020, indicates that any motion to vacate, modi$, or correct the

arbitration award, pursuant to 9 U.S.C. $$ /0      & I I, must be file on or before   January

6,2021.




    I EXHIBfT 53 -2020-10-05 - FinalArbitration Award, page2-S



                                                 l3
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 14 of 80
                                    Civil Case No. l8-cv-01454-MJD-KMM


                            STATEMENT OF THE ISSUES

     This appeal raises questions regarding the application of probable cause in

arbitration.

     In arbitration, there are two explanations for why the Complainant was fired:

Respondents' and Complainant's. The Respondents claims that it was because the

Complainant had poor perforniance; while the Complainant claims that the

Respondents allegation is merely pretext; and actually, the Complainant was treated

different from the younger teammates and had suffered from age discrimination,

hostile working environment, and defamation.

     In order for the Complainant to prove that he did suffer age discrimination,

hostile working environment, and defamation, and finalty got wrongful termination,

the Complainant requested all relevant evidences which include any writing and

digital records, any publishing and company policy, employment records, job

records, performance records from any resources and individual as long as they are

relevant to the Complainant, etc. However, in the end of arbitration discovering, the

Respondents did not provide any original or material evidence which are related to

the works that the Complainant had worked on, like the records from "basecamp",

"seryice-now", "codeHub", requirements documents that related to the

Complainant's job, internal service policy (like the policy on using service-now and

media policy), team member respect policy or guideline, company common review




                                            t4
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 15 of 80
                                   Civil Case No. I 8-cv-01454-MJD-KMM


and interim review policy (including the employee rights on the reviews), and the

policy or training that each employee need to review or take in each year, etc.

     The respondents did not provide the records from "basecamp", "service-now",

"codeHub" lead to the difficulty on veri$ing each party statement's authenticity and

completeness. Missing those records would NOT ONLY made the Complainant had

trouble, or spent more time, to explain the events, which also brought hard time to

arbitrator, especially for the person without IT background, such like the arbitrator,

BUT ALSO lead to mislead the arbitrator easily.

     In UHG, anything digital records gotten from company internal resources or

generated by company devices, and are considered as company intellectual property.

Copying or taking the company intellectual property without permit in advanced

might be considered as criminal. Thus, let the Complainant have to use the evidences

provided by the Respondents to prove the Respondents did something

inappropriately. In common senses, no one would voluntaiily provide evidences

against herself or himself. An arbitrator does not have enough power to compel a part

to disclose material evidence when which is need in the basis of the best evidence

rule. but courts haven for justice. That is why the Complainant wants the case comes

back to trial. Would it be an issue?

     According to UHG HR responsen the Respondents terminated the

Complainant's job in the basis of the reasons stated in two "Corrective Action Form"

(CAP) issued by Sujatha Duraimanickam. In the two CAPs, Sujatha Duraimanickam

listed four examples, some short averse or negative comments, and some assertions.

                                              l5
                                                                                               !


       CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 16 of 80
                                        Civil Case No. I 8-cv-0 1454-MJD-KMM


     Because most of comments on the two CAPs are too general or lacking of details,

     this brief does not cover all the comments, but the items discussed more in

     arbitration. The argument issues are from: four examples, "penetration testing" ("pen

     test"), and virtual host configuration("vhost").

          Under the disparate treatment theory, in order to establish a prima facie case of

     age discrimination, Complainant must establish that:

          (l)   Complainant belonged to the protected age group; and

          (2)   Complainant performed his job satisfactorily or was qualified to perform

     his job; and


t
          (3)   Cornplainant suffered an adverse employment action; and

i
          (4) Similarly   situated, substantially younger employees were treated more

i'
     favorably.

          See Tatom v. Georgia-PaciJic Corp., 228 F.3d 926, 931 (8th Cir. 2000).

          There are not issues on above elements    (l)   and (3) in arbitration award. The

     arbitrator made the arbitration decision saying the Complainant job got terminated

     because of his poor job performance. In order to vacate the arbitration award in the

     basis of 9 U.S.C. $$   /0 (a) and Sec. 5728.23 MN Statutes, the Complainant     need to

     demonstrate that the Respondents did not disclose the records from "basecamp",

     "service-now", "codeHub", and plus other actions, thus lead to the award procured

     by comrption, fraud, or undue means. If the records from "bas€c?[Ip", "seryice-

     now", "codeHub", etc. were available, the Complainant could demonstrate the

     Respondents' age discriminations.

                                                    l6
         CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 17 of 80
                                           Civil Case No. I 8-cv-01454-MJD-KMM




 l. whether     the Respondents knew "basecamp", "service-now", .'codeHub,'?


 2.   Whether the Respondenis knew the functions of knew ..basecamp,,, ..service-now,,,

      "codeHub"?

3.    What malpresentation had the Respondents done when non-disclosed information in

      "basecamp", "service-[ow", "codeHub"?


4.    Whether the Respondents made a false representation intentionally and knowingly


5.    Whether the Respondents knew what they did would mislead the arbitrator


6.    Whether there were other choices for the Complainant not depending on the records

      in "basecamp", "service-now", "codeHub" when he alleged the Respondents

      discriminated against him?


7,.   Whether the Complainant could demonstrate Respondents' discrimination if assume

      the records were available to the Complainant


           The Complainant should demonstrate he qualified to perform his job. And the

      reasons for the Respondents to terminate his job are pretext.


8.    whether the employer's reasons for terminating the complainant job:

                have no basis in fact, or

                even   if based in fact, the employer was not motivated by these reasons, or

                the reasons are insufficient to motivate an adverse employment decision




                                                   t7
        CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 18 of 80
                                          Civil Case No. I 8-cv-01454-MJD-KMM


9.    Whether the Complainant can prove that the Respondents told lie, and such lie made

      him losingjob.


10. And whether the lie meets privilege standard




                                 STATEMENT OF THE CASE AND THE FACTS

I   l. Statement of Case

           The detail information about this case and facts can be found on EXHIBIT 512.

      Here, only facts need to discuss in this brief are written down.

           Since July 2016, The Respondent, Ms. Sujatha Duraimanickam, issued total two

      "Corrective Action Form" to the Complainant along with four examples to

      demonstrate the Complainant's performance issues; one document3 issued on

      September 19,2016, the othera issued on October 24,2016. The Complainant

      disagreed Ms. Sujatha adverse comments on these two "Corrective Action Form",

      especially these four examples, but Ms. Sujatha did not want to listen the

      Complainant's explaining, and refuted to accept the Complainant explanations. Ms.




           2
               EXHf BIT   5l   -2020-09-18 Zhang v. UHG - Claimanr,s post-Hearing Brief

           3
               EXHIBTT 4 -2016-09-19 Conective Action Form lssued to Claimanr

          4
               EXHIBIT    14   - 2016-10-24 Finalconecrive Acrion Form lssued to claimant


                                                                l8
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 19 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


Sujatha's testifring in the arbitration hearing meeting dated on August 19,2020,

could explain what she thought.

       The Complainant, Mr. Zhang was hired as Application Consultant by UHG in

December 2014, and he started working with UHG on January 09,2015. And in the

end of year 2015, Mr. Zhang was granted the award of                "MAKE IT HAPPEN" in

recognized his excellent performance and achievement in 2015.

       On November 14, 2016, based on the information stated on these two

"Corrective Action Form", the Respondents terminated the Complainant job with

UHG by giving a reason saying "Unable to Meet Job Standards"S. And later, the

Complainant's position was taken by a younger developer, Matthew Kinbaum (Ex.

64\.

       On December 02, 2016, the Complainant filed an Internal Dispute Resolution6

appeal to UHG HR along with detail explanations to demonstrate all of Ms. Sujatha's

examples stated in "Corrective Action Form" were in the basis of her partiality, false

or partial facts.

       UHG HR scheduled a meeting with the complainant on December 14, 2016. On

the meeting, the complainant told UHG HR that the statements of facts on dispute

letter could be verified by the records in "basecamp", "ser\y'ice-now", "codeHub",




       5
           EXHIBIT l6 - 2016-l l-28 UHG Employee Relations Lener to Claimant
       6
           EXHf BfT 17 -2016-12-02 Intemal Dispute Resolution Appeal Form Submined by Claimant


                                                       l9
                                                                                        ,l

      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 20 of 80                   I


                                       Civil Case No. l8-cv-0 1454-MJD-KMM


   etc?. The   Complainant also asked UHG HR to request Ms. Sujatha to provide more

   examples or details to demonstrate each of her adverse comments about the

   Complainant's job performance issues. On December 15, 2018, UHG HR replied an

   email to confirm that the Complainant was fired by the reasons stated on these fwo

   "Conective Action Form".

12. The reasons for UHG to fire the Complainant

        When the Complainant asked UHG HR for the reasons why the Respondents

   terminated his job, Tanya Hughes from UHG HR replied on her email dated on

    t2/t5/20t6:

         "I have attached copies of your Corrective Action Plans. I would like you to

   look at the "progress updates" section of your Final CAP which indicates

   performance concerns that existed after the final CAP was issued to you which is

   why the decision was made to terminate your employment. Managers are expected to

   set the performance expectations        for   the employees that report to them. "




        The following are what Tanya Hughes said about the'Trogress updates"

   section qf )tour Final CAP:

         "Progress Updates:




        ?
            EXHIBfT 60 - C7 - 2016-12-14 Meeting Notes from Yufan Zhang -


                                                        20
CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 21 of 80
                                 Civil Case No. I 8-cv-0 1454-MJD-KMM


  I0/31/2016      Frank is unable to demonstrate all the competency skills

                  necessary to perform his job independently and timely in a

                  consistent fashion. Met with him on Oct 3lst and discussed about

                  the lack of meeting all the expectations in a satisfactory mqnner.

  r   t/07/2016   I've been meetingwith Frank every week and providing very

                  candidfeedback. He is still unable to carry out an assignment

                  with thoroughness, accuracy or attention to detail to deliver any

                  taskwithout   issues. Eg. vhost   configfile taskwas assigned to

                  Frank and he caused issues in one server and before resolving

                  and closing the issue here, he wanted to move on to the next

                  server. Another team member in Infra team hqd to spend more

                  time troubleshooting the problem created by Frank thereby

                  leading to negative impactfor the rest of the teqm unnecessarily,

                  He is still not paying enough attention to his task in hand nor is

                  he able to understand the impact     of   his change and is unable to


                  perform   his job   independently without causing issues. This has

                  consumed a lot of time and energ,tfrom other team members to

                  always solve the problems and issues caused by Frank and is

                  causing negative impact to the team heavily.

  I I/14/2016     Had a discussion with HRDirect and as Frank has not met the

                  performance expectations of this position and as outlined in the



                                              2l
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 22 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


                   Corrective action plan, we've determined to terminate him today

                   I   I/t4/t6."
     Since UHG HR narrowed down the scope of the reasons for terminating the

Complainant job, the arguments here focus on the matter stated on these two

documents:

     (l). Initial "Corrective Action Form" issued by Sujatha Duraimanickam on

09n9t20r6

     (2). Final "Corrective Action Form" issued by Sujatha Duraimanickam on

r0t24/20t6




       After that email, the complainant had sent several follow-up emails to UHG    '


  HR with more explanations and his disputing arguments on Ms. Sujatha's

  comments on these two "Corrective Action Form". However, the UHG HR did not

  investigate Ms. Sujatha's adverse comments from different resources, especially

  material evidence. Instead, refer to Mr. David, from UHG HR, response letter for

  the Complainant dispute, Mr. David used the circular reasoning fallacy to

  demonstrate that Ms. Sujatha's statements were true with Ms. Sujatha's

  comments. (will discuss on ARGUMENT in detail).




                                           22
     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 23 of 80
                                       Civil Case No. l8-cv-01454-MJD-KMM


             After the complainant:s Internal Dispute Request was denied by UHG HR,

      the Complainant filed a discrimination charge in EEOC. During EEOC

      investigation, the Respondents first sent back their responses brief, on June 14,

      2017, with the same reasons as Mr. David said in his response lettere about the

      Complainant's EEOC charge.




13. The records from BaseCamp.com for year 2015 &.2016


        https://basecamp.com is an online project management tool. The records from

   BaseCamp.com can be used to track tvlr. Zhangand his team members' date-to-date                    I



   work performance. During the days when Mr. Zhangworked with UHG, Ms. Sujatha

   and Ms. Kim Myers used this online management tool to manage their teams'project

   requirements, daily work tasks and development status, which included tracking

   requirement change, each developer and tester daily work status, development and

   testing update, any issues or blocks found, etc. Ms. Sujatha asked each of her team's

   developers to update their work status daily. In the end of each development cycle,

   Ms. Sujatha or Ms. Kim Myers would back up the project management data, and

   stored them in company machines.




       8
           UHG-Io-EEOC - 2017-06-14 zhangpos stmt & UHG+o-EEOC - 2017-06-t4 zhang pos srmr exhibits

       e
           EXHIBIT 34 -2017-02-07 UHG Lener   ro Claimanr re tDR -



                                                      23
        CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 24 of 80
                                         Civil Case No. I 8-cv-0 1454-MJD-KMM


14. The records from UHG service-now website for vear 2015      &   2016


          UHG service-now website is an online service management tool. Many UHG

   project teams, included Ms. Sujatha's team and Ms. Kim Myers team, used service-

    now website to manage the services created by their team members, or assigned to

   their team members. UHG used service-now online tool to manage all service request

   processing steps, which included the "Submit", "Review"n "Approve" or "Deny",

   and Work Status update, etc. The service-now website contained the details

   information for each service request about what to do before performing requests,

   during performing requests, after perform request, and what to do if performing

   requests failed, and what impacts might have, which existing services might be

   affected and affected level, and the timeframe for performing the requests, etc. UHG

   service management team required every service procedure must be done during the

   pre-approved timeframe, and starting the jobs before, or continuing the jobs after, the

   pre-approved time were not allowed. Once the jobs started before, or continued after,

   the pre-approved time, an alert would be trigged, and such conducts are considered

   as   violating UHG policy.


15. The summary reports and history log information from Optum "CodeHub"

          Optum "CodeHub" is resources management online tool, which is a kind     of
   GitHub product, working similar to https:/igithub.com/, and was used by the

   developers in Ms. Sujatha's team to manage their project source codes. Developers'

   contributions can be tracked on Optum "CodeHub". The "CodeHub" can be used to


                                               24
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 25 of 80
                                       Civil Case No. l8-cv-01454-MJD-KMM


   generate many reports such like individual contribution reports, project development

   language reports, etc. Also, Optum policies do not allow web services application

   connecting to automatically source codes changed on Optum "CodeHub".


16. Sujatha's team was response for developing the components running on AEM

   environment


        In year 2016, Ms. Sujatha's team was response for developing and testing the

   components running on Adobe Experience Manager (AEM) environments. And the

   development environments were initially built by Mr. Zhangin year 2015. Ms. Kim

   Myers team was response for project requirements and also owner of the AEM

   products developed by Ms. Sujatha's team. There was also an infrastructure team

   which response for maintaining the servers, which hosted the AEM applications

   developed by Ms. Sujatha's team. The infrastructure team was also response for

   deploying the AEM applications to servers, upgrading or migrating software on

   servers, managing the security and networking on server environments. In year 2016,

   there were five working environments for AEM servers: development environment,

   testing environment, stage environment, product environment, and OpenShift Cloud

   environment (which was instructed in year 2015, and continued enhancing and

   gradually used in developing and testing practice since year 2016). Before Mr. Zhang

   left UHG, The OpenShift Ctoud environment was an alternate development and

  testing environment where developers could dynamically generate as many AEM

  servers as developers wanted.



                                              25
     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 26 of 80
                                      Civil Case No. l8-cv-01454-MJD-KMM


17. AEM project development cycle


        AEM project development cycle, also called "Sprint", contained two weeks on

   project development, and one week on project testing in year 2015 and year 2016.

   Sprint is a time-boxed iteration of a continuous development cycle. Each Sprint

   started with requirement review and estimation of development time, and ended with

   testing. Sometimes, the Sprint time might be longer than three weeks if development

   or testing could not be completed in the given time. During development, developers

   would do unit testing. When a project task was moved from development stage to

   "Ready for QA" stage, it means QA tester could start test the components done by

   developers.    If problems or buggep were found by testers, the project task would   be

   moved from "Ready for QA" back to "Development process" stage along with

   messages to provide the information about the errors. And those marks or

   information could be found on htps://basecamp.com. The "Testingn'stage would

   start after development completed, Also, when testing started, the development jobs,

   except fixing bugger, would be frozen until next Sprint (development cycle) started.

   The "Testing" stage is for developers and testers to do "Crossing-Test" which means

   a developers   would test the AEM application components developed by another

   developer (not by himself or herself). The "Testing" done on development stage was

   more focused on "Functional Testing", while the testing on "Testing" stage was more

   focused on "End-to-End" testing, or say "integration testing".   If any buggers   were

   found during testing, the testing information would be entered to



                                                 26
     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 27 of 80
                                      Civil Case No. l8-cv-01454-MJD-KMM


   https://basecamp.com, and the work tasks associated with the erors would be moved

   to "Issues Found" (or other similar word) stage. The UAT testing (User Acceptance

   Testing) and Demo might be taken place in the end of "Testing" stage.


18. AEM deployment phase


        There was another week of deployment phase for every two "Sprint". The main

   jobs for deployment phase were to fully test AEM application components in stage

   environment until no issues found, then to deploy the AEM application from stage

   environment to production environment. The testing on stage environment was called

   UAT testing (User Acceptance Testing). UAT testing was done by Ms. Sujatha's

   team, and demo to Ms. Kim Myers team after pass UAT testing. The deployment

   phase might be longer that one week   if   need more time to   fix issues or do testing, or

   had something blocked the UAT. For those application components which passed the

   UAT testing would be deployed to production environment. In order to have the

   AEM application deployed to production environment, the developer would take turn

   to document what and how to deploy with very details, then have all of team

   members from Ms. Sujatha's team, and some members from Ms. Kim Myers, to

   review the deployment steps, which might include pre-deployment, during-

   deployment, post-deployment, and rollback or restore     if failed with any deployment

   steps. Once no concerning on deployment as described on documents, that developer

   would submit a service request over UHG "Service-now" website. The service

   requests had to be accepted and approved before actually starting deployment.        If the


                                                  27
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 28 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


   applications were deployed to non-production environment, or no impacts on

   production environmento then deployment instruction might be simple or concise.


19. Technology Development Program

        In UnitedHealth Group, there is a career development program called

   Technology Development Program ("TDP"). UHG develops this program for the

   young people to get on-the-job training and build their hands-on experience by

   working on real projects. There are two types of "TDP" jobs, one is TDP interns; the

   other is TDP associate. TDP interns is for the students in college, while TDP

   associate is for the recent graduated people (graduated in less than        l0 years). The on-

   the-job training for TDP associate is two years long (if participants were hired in year

    2014 or earlier), or one year long   (if participants were hired in year   201 5   or later).

   Once TDP associates complete their one or two year on-the-job training, the TDP

   associates   will   be converted to normal employees   if they get hired by project     teams.


   After they have worked in UHG for two years, from the date they start to work              as


   TDP associate, those TDP.participant would be promoted to senior level position,

    like the TDP associates working on project development will be promoted to Senior

    Developers.

         Any UHG project teams can invite the TDP associates hired by UHG HR to

    work in their projects. The TDP associate salaries are not counted in the project

    teams' budget. The TDP associate salaries are paid from company specific funding.

    If a project team    needs to hire new team members, the UHG HR       will let the hiring


                                                    28
           CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 29 of 80
                                            Civil Case No. l8-cv-01454-MJD-KMM


        managers first consider hiring the TDP associates, or internal transform              if required

         stronger experiences.




     20. On February 21,2016, Kim Myers had year 2015 Common Review for

         Complainantlo


     21. On July 10,2016, Ms. Sujatha Duraimanickam had Interim Review for

         Complainantll

     22. Ms Sujatha issued an initial "Corrective Action Form" to the Complainant

              On Sep. 19,2016, Ms. Sujatha issued an initial "Corrective Action Form"

         (*CAF", also called Corrective Action Process, *CAP") to the Complainant along

         with following four examples. Ms. Sujatha said:

              "Description of Performance Problem: Frank (Yufan) Zhang has consistently

         not been meeting the basic expectations of his role of developing and maintaining

         sofntare applications, He has been given constant coaching, written mid'year

         review, timely candidfeedback and regular weekly one on ones. He does not seem to

         take complete ownership      of   taslcs   orfollow through on his   taslcs   to meet the task

         deadline.   Att   his deliverables seem to     have issues and someone else in the team has




              l0   EXHIBIT -2016-02-21Common Review for Claimant by Kim Myers
              It EXHIBIT - 2016-07-10 Interim Review for Claimant by Sujatha Duraimanickam


                                                              29


;,
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 30 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


to always pick up his un/inished taslcs. This is highly disengagingfor the rest of the

team and is a big burden and is impacting the rest of the team negatively.

     Example     I. While working on OMC 5. I release,         Frankwas assigned the task to

deploy code in Production on Sept I Ith; we discussed this 2 months before and he

agreed to do it. Up until 2 days before the planned release date, he did not

demonstrate the knowledge necessqry to perform independently in spite of multiple

reminders about the time sensitivity. So this had to be re-assigned to another team

member to avoid risking Production.

     Example 2: After reassigning the OMC 5.1 deployment to another employee,

Frankwas assignedvalidation task in Production on Sept I Ith to ensure that the

backup jobs ran successfully. Issues were encountered where we had to restore,


found that the backupfile was not actually there as he assumed that it ran and did

NOT validate. This assumption cost the team of         6   people, 4 extra hours on a week'

end unnecessarily.

     Example 3: While launching BSL Center in Production on Aug l6th, he did not

validate properly in Optum Developer despite indicating that he fully understood the

validation   taslcs.   A major problem was identi/ied the next day and the rest of the team

had to work on rolling back the changes in Production.

     Example 4:        lhth OMC Admin tool built in June      and July, Frank did not deliver

within the deadline even after the original date was moved back. It was delayed

beyond acceptable date; another team member had to pick it up and redo the whole

functionality on a week-end to make the release."
                                                  30
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 31 of 80
                                       Civil Case No. l8-cv-01454-MJD-KMM




23. Ms. Sujatha issued a final "Corrective Action Form" to the Complainant

            On October,24,20l6,Ms. Sujatha issued a final "Corrective Action Form"l2

    (*CAF', also called Corrective Action Process, "CAP") Ms. Sujatha said:

           "Frank is unable to demonstrate all the competency skills necessary to perform

    his   job independently and timely in a consistent fashion."




24. The Complainant disagreed with Ms. Sujatha negative comments about him,

    especially those examples written on "CAP"|3


            the Complainant told Ms. Sujatha that those examples were based on partial or

    untrue facts. the Complainant wrote down his comments on employee comments

    section. Due to the limit on word count, most of the comments could not be written

    downra'the Complainant wished UHG HR could contact him to talk about

    "Employee comments" on CAP because Ms. Sujatha told the Complainant that                                 if
    employee comments written by the Complainant had conflict with her comments,

    HR would touch based with himr5.




            12
                 EXf BfT x   -   Yufan (Frank) Zhang FinalCAP 10'24'16

            13
                 The section of Employee Comments on EXHIBIT x      -   Yufan (Frank) Zhang Initial CAP 9-19-16


            '4   EXHIBIT x - Yufan (Frank) Zhang testimony
            15
                 EXHIBIT x - Yufan (Frank) Zhangtestimony

                                                               3l
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 32 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


    the Complainant had argued with Ms. Sujatha for many times about her

negative comments on "CAP". the Complainant's comments on CAP issued on

September 19,2016 was ignored by HR.




                                        32
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 33 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


25. On November 14,2016, UHG terminated the Complainant's job, and did not allow

    him bring anything out from office building except his lunch box


26. OnNovember l5,2}l6,the Complainant contacted UHC HR to request the

    documents for why he got fired. UHG HR replied on December,20l6, and said


27. On December 2,2016, the Complainant filed Internal Dispute Request with UHG

    HR.


28. On January 29,2020, the Complainant had a deposition meeting with UHG.

29. On February 11,2020, Ms. Tanya Hughes, from UHG HR, had a deposition meeting

    with the Complainant's attorney.

30. On February 23,2020,Ms. Sujatha had a deposition meeting with the Complainant's

    attorney


31. On August 4-6, 18-19, 2020, arbitration meeting

32. On September 18, both parties submitted briefs, and Mr. Zhangsent a letter to

    arbitrator to express his concerning.


33. On October 5,2020, arbitrator, Hon. Jeffrey J. Keyes issued the final   Arbitration   ,



    Awardl6                                                                               :




          The records in "basecamp", "seryice-now", and "codeHub" have been provided.




          16
               EXHIBIT 53 - 2020-10-05 - Final Arbitration Award


                                                           33
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 34 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


34. In Arbitration procedures, there was no any arrangement or opportunity for Claimant,

    the Complainant, to directly ask any witnesses for more details on their testimony

    statements for the purpose of verifring whether those statements are accurate or not.




                               SUMMARY OF THE ARGUMENT

         There are two explanations for why the Complainant was fired: Respondents'

    and Complainant's. The Respondents claims that it was because the Complainant had

    poor perforrnance; while the Complainant claims that the Respondents allegation is

    merely pretext; and actual,ly, the Complainant was treated different from the younger

    teammates and had suffered from age discrimination, hostile working environment,

    and defamation.

         Age discrimination under the ADEA can be proven under two theories. One         of

    these theories is called the disparate treatment theory. The other theory is called the

    disparate impact theory. These two theories may be applied in various legal claims,

    depending on the circumstances

         Under the disparate treatment theory, in order to establish a prima facie case of

    age discrimination, Complainant must establish that:

         (l)   Complainant belonged to the protected age group; and

         (2)   Complainant performed his job satisfactorily or was qualified to perform

    his job; and

         (3) Complainant suffered    an adverse employment action; and


                                                  34
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 35 of 80
                                       Civil Case No. I 8-cv-01454-MJD-KMM


         (4) Similarly situated, substantially   younger employees were treated more

    favorably.

         See Tatom v. Georgia-Paci/ic Corp., 228 F.3d 926, 931 (8th Cir. 2000).




35. The Complainant belonged to the protected age group and suffered an adverse

    employment action


         The Complainant was 56 years old when his job got terminated.


36. The Complainant performed his job satisfactorily or was qualified to perform his job

         Sujatha Duraimanickam said that the Complainant is unable to demonstrate      all

    the competency skills necessary to perform his job independently.That is defamation.

    On July 22,2016, Sujatha Duraimanickam still acknowledged that the Complainant

    was teclinically a strong candidate. Sujatha Duraimanickam made such comment to

    belittle the Complainant. That is merely to find a pretext. The respondents have no

    basis in fact (See Rera v. Spolcane Eye Clinic).

                 The Complainant received the company wide award, "MAKE IT

                 HAPPEN", in recognition of his excellent performance and achievement in

                 year 2015. Only about 160 employees among more than truo hundred

                 thousand UHG employees received this award

                 The Complaihant was recognized by his first manager for his excellent at

                 documentation on what team did in 2015. It is not possible for someone to




                                                  3s
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 36 of 80
                                       Civil Case No. I 8-cv-01454-MJD-KMM


                  do excellent technical documentation without good experiences and all

                  relevant knowledge and skills

                   Many of Complainant's teammates gave him comment: "strong technical

                  talent"

                   All of the technical professional         witnesses from UHG acknowledged the

                   Complainant was smart and had the technical knowledge and skills

                   required for performing his job

                   Complainant's teammate testified saying "acknowledged that Mr. Zhang

                   was a really smart person and admired how easily he could complete a

                   task"


37. The Complainant had been treated differently from the younger team members.

    Substantially, the similarly situated employees, when younger, were treated more

    favorably

                   It is an insufficient reason for employer to motivate an adverse

                   employment decisionlT about the Complainant because he did not feel

                   confident of running a deployment tool developed by a younger developer

                   Kathy Brzeinski with two reasons: (l) this tool was not completed, so had




          17
               See Renz v. Spokane Eye Clinic case proving pretext: 3) the reasons are insufficient to motivate an

    adverse employment decision.


                                                               36
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 37 of 80
                                                            Civil Case No. l8-cv-01454-MJD-KMM


                 not been well tested yet. (2) This deployment tool done by Ms. Kathy had

                 over 50o/o of failure rate in past.ls


                 In contrast, it demonstrates Sujatha Duraimanickam treated the

       complainant different from younger teammate. If Sujatha Duraimanickam

       wanted to blame someone, she should blame the younger developer instead                                 of
       the Complainant.

                The reasonle for Respondent to motivate an adverse employment decision

                about the Complainant have no basis in fact when it was not him, but some

                else fault2o


                 In contrast, it demonstrates sujatha Duraimanickam treated the

           Complainant different from younger teammate.                    If   Sujatha   Duraimanickam               ,



           wanted to blame someone, she should blame herself because it was                          Sujatha          ,


           Duraimanickam let a younger engineer to instatl and uninstall AEM Sp2 whichi

       was not in To-Do list.




      lt EXHIBTT l7 '2016-12-02 Internal
                                         Dispute Resolurion Appeal Form Submined by Claimanr,               page
*ZHANG1003", g3 (the
                     Example I on initialCAp)

      re
           See Renz v. Spokane Eye Clinic case proving pretext:   l)   the employer's reasons have no basis in facr

     20
           EXHIBIT l7 -2016-12-02 lntemal Dispute Resolution Appeal Form submitred by claimanr,             page
*ZHANG
            1003", $4 (the Example 2 on initial   cAp)

                                                         37
                                                                                    I

CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 38 of 80
                                 Civil Case No. l8-cv-01454-MJD-KMM


       The reason for Respondent to motivate an adverse employment decision

       about the Complainant have no basis in fact because Sujatha

       Duraimanickam should not blame the Complainant when the Complainant

       did not work on a task which was not on To-Do list


        In contrast, it demonstrates Sujatha Duraimanickam treated the

   Complainant different from younger teammate.   If   Sujatha Duraimanickam

   wanted to blame someone, she should blame the younger engineer whose job

   lead to the issue.

       The reason for Respondent to motivate an adverse employment decision

       about the Complainant was not as what Sujatha Duraimanickam stated.     It       i




       was common that the deadline might be changed      if requirement was

       changed.


        When the same thing happened to younger developers, Sujatha

   Duraimanickam had not said nothing.

        In contrast, it demonstrates Sujatha Duraimanickam treated the

   Complainant different from younger   teammate.                                   ,




       In "Pen test" assignments, Sujatha Duraimanickam requested the

       Complainant to complete the work in the time much less than youngers.

       And created hostile working environment to hinder the Complainant

       to work on project. For example, not grant him to accessing the




                                         38
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 39 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


              development resources required for the job, and artificially caused the job

              delaved

              *;"    vHost project was assigned to the Complainant, Sujatha

              Duraimanickam did not grant him access to Linux development

              environment although it was required. The younger developers did have

              access. Such was not just to give hard time to the Complainant in work,

              but also to let other teammates feel different from the Complainant


38. The Respondents refused to disclose the develop daily status logs and other service

    tracking records, such like the records from "baseCamp", "service-now", and

    "codeHub", etc. Such result in arbitrator, who has no basic IT knowledge, unable to

    have a clear picture about how development going within a Sprint or a development

    cycle. Plus Sujatha Duraimanickam and some other witness testified lying or

    providing some misleading information. All of these lead to the arbitrator made an

    award by fraud




                                          ARGUMENT

39. Standard of Review

    l)   FAA Rules for vacating arbitration award

          9 U.S. Code $ /0 - Same; vacation; grounds; rehearing




                                                39
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 40 of 80
                                       Civil Case No. I 8-cv-01454-MJD-KMM


         (a) In any of thefollowing       cases the United States court in    andfor the district

    wherein the award was made may make an order vacating the award upon the

    application of any party to the arbitration-

         (l) where the award was procured by corruption, fraud, or undue means;
         (2) where there was evident partiality or corruption in the arbitrators, or either

    of them;




40. Motion to vacate an arbitration award

                 Common elements for vacating an arbitration award


         Under 9 U.S.C. $ l0(a)(l), an arbitration award may be vacated where it was

    "procured by fraud, corruption, or undue means".

         A petitioner seeking to vacate an award on the ground of fraud must adequately

    plead that   (l)   respondent engaged in fraudulent activity; (2) even with the exercise     of

    due diligence, petitioner could not have discovered the fraud prior to the award

    issuing; and (3) the fraud materially related to an issue in the arbitration.

         See   Karppinen, I87 F.2d at 34-35. The district court here did not address the

    first two factors, basing its denial on Odeon's failure to demonstrate that the fraud at

    issue-Ackerman's alleged pedury-was material to the arbitration award. Odeon

    Capital Grp., 182 F. Supp. 3d      at   /,28. As we   did in Karppinen, "[w]e will assume . . .

    that an arbitration award may be set aside in a case of material perjured evidence

    furnished [to] the arbitrators by a prevailing party." 187 F.2d at 34.


                                                      40
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 41 of 80
                                   Civil Case No. I 8-cv-01454-MJD-KMM


       See Odeon       Capital Group LLC v. Ackerman, No. 16-1545 (2d Cir. 2017)




       A petitioner seeking to vacate an arbitration award on the basis that it was

procured by fraud must plead that          (l)   respondent engaged in fraudulent activity; (2)

even with the exercise of due diligence, petitioner could not have discovered the

fraud prior to the award issuing; and (3) the fraud materially related to an issue in the

arbitration.

       See Sorghum           Inv. Holdings Ltd. v China Commercial Credit, Inc. - 2019 Ny

Stip   op   3t   265 (U)




                 Definition of fraud

       All multifarious means which human ingenuity can devise, and which are

resorted to by one individual to get an advantage over another byfalse suggestions

or suppression of the truth. It includes all surprises, tricks, cunning or dissembling,

and any unfair way which another is cheated.

       Source: Black's Law Dictionary, Sth ed., by Henry Campbell Black, I(est

Publishing Co.,        St.   Paul, Minnesota, 1979.




                 Common elements of civil fraud


       A party alleging fraud must prove by clear and convincing evidence (l) a false

representation, (2) of a present, material fact, (3) made intentionally and knowingly,


                                                       4l
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 42 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


(4) with intent to mislead, (5) reasonable reliance by the party misled, and (6)

resulting damage to him.

     See Thompsonv. Bacon, 245 Va. 107, I I       I   (1993.)




          Establish an age discrimination claim


     To establish an age discrimination claim, the plaintiff must show that:

          The plaintiff was older than 40;

                                                                            '
          The plaintiff was discharged     ;
          The plaintiff was qualified for the job and met the defendant's legitimate

          expectations; and

          The plaintiff position remained open or was filled by a similarly qualified

          individual who was substantially younger.

     A plaintiff suing under the ADEA must show that "but for" age discrimination,

the adverse employment action would not have occurred. "But for" caution is not

tantamount to sole factor causation. See Burrage v. United States, 134 S. Ct. 88i,,

888-89 (20I4) (an act is a "but-for" cause "[even      if it] combines with other   factors to

produce the result, so long as the other factors alone would not have done so        - if, so
to speak, it was the straw that broke the camel's back."). In Bostock v. Clayton Cty.,

the Supreme Court clarified the burden of providing "but for" causation:

        Title VII's "because   of'   test incorporates the   "'simple"' and "traditional"

  standard of but-for causation. Nassqr, 570 U. 5., at 346, 360, /JJ S. Ct. 2517, 186


                                                42
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 43 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


  L. Ed. 2d 503. Thatform of causation is established whenever a particular

  outcome would not have happened          "butfor"   the purported cause. See Gross, 557

   U. ,S., at 176, 129 S. Ct. 2343, 174 L. Ed. 2d     I   19.   In other words, a but-for test

  directs us to change one thing at a time and see if the outcome changes. If it does,

  we havefound a but-for cause.




     In order to establish a prima facie case of age discrimination, Complainant must

establish that:

     (l) Complainant     belonged to the protected age group; and

     (2)   Complainant performed his job satisfactorily or was qualified to perform

his job; and

     (3)   Complainant suffered an adverse employment action; and

     (4) Similarly situated, substantially    younger employees were treated more

favorably.

     See Tatom v. Georgia-Pacific Corp., 228 F.3d 926, 931 (8th Cir. 2000).

     The context in which "similarly situated employee" analysis arises is that, as

the U.S. Court of Appeals for the I lth Circuit found, discrimination is often framed

as "the act of 'treating like cases   differently."' The question then becomes how

similar must two employees be to be considered "like cases"? Put another way, how

does the court ensure   it is comparing apples to apples rather than apples to oranges?

     The I lth Circuit's Decision In Lewis

     To answer this question, the appellate court summed up the issue presented as:

                                                 43
             CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 44 of 80
                                               Civil Case No. I 8-cv-0 1454-MJD-KMM


                    Faced with a defendant's motionfor summary judgment, a plaintif

               asserting an intentional-discrimination claim under Title VII of the Civil Rights

               Act of 1964, the Equal Protection Clause, or 42 U.S.C. S                  IgSl    must make a

               stfficient factual showing to permit a reasonable jury to rule in her favor. She

               can do so in a variety ofways, one ofwhich is by navigating the now-familiar

               three-part burden-shifiingframework established by the Supreme Court in

               McDonnell Douglas Corp. v. Green, 4l                 I U.S. 792 (1973). Under that
               framework, the plaintiff bears the initial burden of establishing a primafacie

               case of discrimination by proving, among other things, that she was treated

               dffirent   ly   from anothe r   "s   imilar ly s ituated " individual-in court-speak, a

               "comparator." Texas Dep't of Cmty. Alfairs v. Burdine,                    450   U.S. 248, 258-59

               (1981) (citing McDonnell Douglas, 4l             I   U.S.   at 804).   The obvious question: Just

               how "similarly situated" must a plainti/f and her comparqtor(s) be?

         See   Lewis v. City of Union City, Georgia, et al., No: l5-l1362, (l Ith Cir. Mar. 21,

    201e).




                    Standard for proving pretext


         The court in Renz v. Spokane Eye Clinic case outlined the following standard for

    proving pretext:

         An employee can demonstrate that the reasons given by the employer are not worthy

    of beliefwith evidence that:



I                                                              44
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 45 of 80
                                       Civil Case No. I 8-cv-01454-MJD-KMM


     (l) the reasons     have no basis infact, or

     (2) even if based infact, the employer was not motivated by these reasons, or

     (3) the reasons are insu/ficient to motivate an adverse employment decision.




    The other common ways to prove pretext:

     (i). False reasor/implausible business justification

             See   Dep't of Fair Employment & Housing v. Lucent Techs, Inc., 642 F.3d 728,

     746 (9th Cir. 201I)

     (if.   Shifting reasons

            See l(ashington v. Garrett,     I0 F.3d 1421, 1434 (9th Cir. 1993)

    (iii). Comparative evidence

            See    Earl v. Nielsen Media Research, Inc., 658 F.3d I i,08, I I I3 (9th Cir.   201   I)

    (iv). Timing

            See Dawson v. Entek     International, 630 F.3d 928 (gth Cir. 201   I)




41. Respondent engaged in fraudulent activity

                   Based on what facts that LJHG fired the Complainant


            On December 15, 2016 when the Complainant asked UHG HR for the reasons

    why the Respondents terminated his job, Tanya Hughes from UHG HR replied:




                                                      45
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 46 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


       "l   have attached copies of your Corrective Action Plans.             I would like you to

look at the "progress updates" section ofyour Final CAP which indicates

performance concerns that existed after the /inal CAP was issued to you which is

why the decision was made to terminate your employment. Managers are expected to

set the performance expectationsfor the employees that report to them."2t




      The followings are what Tanya Hughes said about the "progress updates"

section of your Final CAP22:

       "Progress Updates:

          I0/31/2016 Frank is unable to demonstrate all              the competency skills

                           necessary to perform his job independently and timely in a

                           consistentfashion. Met with him on Oct 3lst and discussed about

                           the lack of meeting all the expectations in a satisfactory manner.

      I    I/07/2016       I've been meeting with Frank every week and providing very

                           candidfeedback. He is still unable to carry out an assignment

                           with thoroughness, accuracy or attention to detail to deliver any

                           taskwithout     issues. Eg. vhost   config/ile taskwas assigned to

                           Frank and he caused t'sszes in one server and before resolving




      2l   EXHIBIT 23 -2016-12-15 Email from Tanya Hughes to Frank Zhangregarding the Reasons for

terminating Frank job -

      22
            EXHIBIT l4 - 2016-10-24 Final Conecrive Action Form lssued to Claimant


                                                        46
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 47 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


                        and closing the issue here, he wanted to move on to the next

                        server. Another team member in Infra team had to spend more

                        time troubleshooting the problem created by Frank thereby

                        leading to negative impactfor the rest of the team unnecessarily.'

                        He is still not paying enough attention to his task in hand nor is

                        he able to understand the impact of his change and is unable to

                        perform his job independently without causing l'sszes. This has

                        consumed a lot of time and energtfrom other team members to

                        always solve the problems and issues caused by Frank and is

                        causing negative impact to the team heavily.

    I    I/14/2016      Had a discussionwith HRDirect and as Frank has not met the

                       performance expectations of this position and as outlined in the

                        Corrective action plan, we've determined to terminate him today

                        I   I/14/r6."



    The two documents attached to Tanya Hughes's email are:

    (l). Initial "Corrective Action Form"23 issued by Sujatha Duraimanickam,          dated

on09/19/2016 (Yufan (Frank) Zhang Inilial CAP 9-19-16.pdfl




    23
         EXHIBIT 4 -2016-09-19 Conective Action Form lssued to Claimant


                                                    47
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 48 of 80
                                    Civil Case No. l8-cv-01454-MJD-KMM


     (2). Final "Corrective Action Form"24 issued by Sujatha Duraimanickam, dated

on 1012412016 (Yufan (Frank) Zhang Initial CAP 10-2a-l6.pdf, or Final CAP)

     Since LJHG HR narrowed down the scope of the reasons for terminating the

Complainant job, in this      briel   the discussion   will mainly focus on the matter stated

on these two documents.




             False Representation


     The Complainant allege the Respondents had misrepresented the truth based on

followings:

     (l).   Sujatha Duraimanickam used the examples with lie, partial facts, or

            misleading to show the Complainant's unexpected or poor performances.


                  On09/19/2016, Ms. Sujatha Duraimanickam issued the initial

            "Corrective Action Form" (Initial CAPlzs to the Complainant. In this CAP,

            Ms. Sujatha Duraimanickam wrote:

         Description of Performance Problem (the section on page 2):

                  "Frank (Yufan) Zhang has consistently not been meeting the basic

            expectations of his role of developing and maintaining software

            applications. He has been given constant coaching, written mid-year




    24
         EXHIBIT l4 - 2016-10-24 Final Conective Action Form lssued to Claimant
    25
         EXHIBfT 4 - 2016-09-19 Conective Action Form lssued to Claimant


                                                     48
CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 49 of 80
                                  Civil Case No. l8-cv.01454-MJD-KMM


      review, timely candidfeedback and regular weekly one on ones. He does

      not seem to talce complete ownership of taslcs orfollow through on his taslcs

      to meet the task deadline. All his deliverables seem to have issues and

     someone else in the team has to always pick up his unfinished tasks. This is

     highly disengagingfor the rest of the team and is a big burden and is

      impacting the rest of the team negatively.

           Example I.

      While working on OMC 5.     I release,    Frank was assigned the task to deploy

     code in Production on Sept I   lth;   we discussed this 2 months before and he


     agreed to do it. Up until 2 days before the planned release date, he did not

     demonstrote the knowledge necessory to perform independently in spite             of
     multiple reminders about the time sensitivity. So this had to be re-assigned

     to another team member to avoid risking Production.




     Example 2:

     After reassigning the OMC 5.1 deployment to another employee, Frank was

     assigned validation task in Production on $sp1 I I th to ensure that the

     backupiobs ran successfully. Issues were encountered where we had to

     restore, found thot'the   backuplite    was   not actuorlly there as he assumed

     that it ran and did NOT,validate. This assumption cost the rcam of 6

     people, 4 extra hours on a week-end unnecessarily.


                                           49
CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 50 of 80
                                         Civil Case No. I 8-cv-0 1454-MJD-KMM




      Example 3:

      I(hile launching BSL center in Production on Aug r6th, he did not

      validate properly in optum Developer despite indicating that he
                                                                      fatty
      anderstood the volidotion tosk. A major problem was identiJied the next

      day and the rest of the team had to work on rolling back the changes in

     Production.

           Example 4:

      With OMC Admin tool built in June and July, Frank did not deliver within

     the deadline even after the original date wos m6ysf, back. It was delayed

     beyond acceptable date; onother team member had to pick      it up and redo
     the whole functionatity on a week-end to make the release."




          (Note: there are more comments on the other dates are not included

     here because those comments do not have detail explanations or additional

     evidences are required to be disclosed by the respondents in order to refute

     those comments)




                                       50
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 51 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


     The Complainant had refuted what Sujatha Duraimanickam said in his Internal

Dispute Resolution appeal lettef6 and emails2T to UHG HR.

      The Sujatha Duraimanickam testimony in arbitration hearing meeting can

demonstrate these four examples have following fraudulent misrepresentations


     (i). On Example       l,   Sujatha Duraimanickam wrote down following on initial

            CAP about the Complainant's performance:


                  "he did not demonstrate the knowledge necessary to perform

            independently in spite of multiple reminders about the time sensitivity"

                  Here, Sujatha Duraimanickam actually asked the Complainant to run a

            deployment tool on deployment date (9/l 112016). However, this tool was

            not completed yet on the date when Sujatha Duraimanickam check with the'

            Complainant to see whether he felt confident to run that tool.                   The               .


            Complainant replied: "No" because                  (l).   The enhancement for that tool was

            not completed yet. (2). That tool had more than 50% failed rate in past. So,

            Sujatha Duraimanickam's comment is inappropriate. And she shall not use

            this example to demonstrate the Complainant had poor performance. The




     26
          EXHIBIT l7 -2016-12-02 Internal Dispute Resolution Appeal Form Submitted by Claimant
     27
          EXHIB|T tg - 2016-12-t4   -   2016-12-2   |   Email Chain between Claimant and Tanya Hughes re IDR

Meeting




                                                             5l
     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 52 of 80
                                      Civil Case No. l8-cv-0 1454-MJD-KMM


                 Complainant had argued with Sujatha Duraimanickam about that issue in

                 September 2016, but she still kept that example in CAP.

                        On August 19,2020, arbitration hearing meeting, Sujatha

                 Duraimanickam testified with below conversation (Q: questioned by

                 complainant's afforney. A: answered by Sujatha Duraimanickam/28:


                 Q: Example I, Mr. Zhang testi/ied that he didn't do that because the failure

                       rate of the program was 50 percent. What does that mean to you?

                 A: Letts just an excuse, Eventuolly we did release it successfully, right?

                       So we did   it   Somebody did it, He was not able to do it, Someone else

                       within the team picked it up and worked on it, and            it   was successful.

                       We did upgrade to      5,L So    it's just   that he was not able to handle it,

                 Q: So when he failed to do the first task there under Example l, you

                       reassigned him the Example Number 2 where he was supposed to

                       validate imperfections to make sure the backup job ran successfully; is

                       that accurate?

                 A: Right

          The above conversation had demonstrated Sujatha Duraimanickam told lie

because here Sujatha Duraimanickam testified Jhat"Eventually we did release                             it




          28
               EXHIBIT 50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4_Condensed,   page 603, line


l6   -   page 604, line 8.


                                                            52
     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 53 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


saccessfully", but on example 2, she wrote down "Issues were encountered where we

had to restore ". These two statements conflict with each other.


              If the Respondents could provide "seryice-now" evidence, the records on

"seryice-now" would also show the deployment on 9/l l/2016 was failed.




              (ii). On Example 2, Sujatha Duraimanickam wrote down following on initial

                  CAP about the Complainant's performance:

              Tound that the bockuptile         was   nol actually there as he assumed that it ran

                  and did NOT validate"


                On August 19,2020, arbitration hearing meeting, Sujatha Duraimanickam

     testified with below conversation (Q: questioned by complainant's attorney. A:

     answered by Sujatha Duraimanickam)2e


          Q: What did he do wrongwith that exampleT

          A. He did not validate that, He assamed that              the   job ran saccessfully.

          Q. Mr. Zhang testified that he was not the one who was doing the backup.




          2e
               EXHIBIT 50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4_Condensed,   page 604, line

9-   r   8.



                                                           53
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 54 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


        A. Correct. It was on aulomated job. His job                - Frank's role there was to just
                 validate to make sare that the automated job was ran successfully, and he

                 did not volidote that.

                  Following facts can demonstrate that Sujatha Duraimanickam provided

        misleading information to arbitration

        ( I ).   Sujatha blamed "He did not validate that .. .". However, it is not possible to

                 validate whether a backup file is working or not before the changirg occurs,;

                 For example, you cannot affirm a stock price goes up or down before an

                 event really occurs.

        (2). If the backup file were not created, how could the system be restored

                 successfully finally.


        The true is that Sujatha Duraimanickam had system upgraded with additional

software which had not been approved in advanced3o. Thus, made restore take longer

time.

                 Sujatha Duraimanickam's comment on Example 2 is inappropriate. And

        she shall not use this example to demonstrate the Complainant had poor

        performance. The Complainant had argued with Sujatha Duraimanickam about

        that issue in September 2016, but she still kept that example in CAP.




        30
             lt violates UHG service police for Making change in product environment without gening approval   in

advanced


                                                           54
     CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 55 of 80
                                      Civil Case No. I 8-cv-0 1454-MJD-KMM


             If the Respondents could provide "seryice-now" evidence, the records on

"seryice-now" would also show the release task was for the Complainant to ensure

the deployment engineer backup the files. It was not to validate those files.




             (iii). On Example 3, Sujatha Duraimanickam wrote down following on initial

                 CAP about the Complainant's performance:

             "he did not validate properly in optum Developer despite indicating thot he

                fully   understood the volidation tasks"




             Here, Sujatha Duraimanickam blamed the Complainant did not validate

something. However, Sujatha Duraimanickam knew that the Complainant was not

requested to do that job. This can be proved by Sujatha Duraimanickam's

testimony3l below:


             On August 19, 2020, arbitration hearing meeting, Sujatha Duraimanickam

                 testiJied with below conversation (Q: questioned by complainant's attorney.

                A: answered by Sujatha Duraimanickam)




         3r   EXHIBIT 50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4_Condensed,   page 604, line

9-   r   8



                                                          ))
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 56 of 80
                                                   Civil Case No. I 8-cv-01454-MJD-KMM


      Q: Mr. Zhang testi/ied that he didn't validate     --   this is referring to Example

          Number 3   -   he didn't validate because it wasn't on the To      Do   list for the

          part --

      A: That was also - yeah, that    was also a developer's      responsibitity, to make

          sure that they understond what they have to do, ond that he documented

          all the details in thot chonge ticket, put in Qigh-tevet validity, and use

         yoar brain at that time, and validate there's onty hardty I0 llebsites

          there. And as a developer, it's my responsibitity to know whar I,m

          supposed to volidote. Those   I0   llebsites are key to make sure that the

          lvebsites are up and ranning. That,s the basic requirement of any

         developer, basic acpeclation. So whether it's on the To Do tist or not, ilts

         the developer's responsibility.   If   the developerfeek comfortable enough

         not to put it in the To Do [kt, that,s up to thot person.

     Here, Sujatha Duraimanickam blamed the Complainant had not done something

which was not requested to do.




     (iv). On Example 4, Sujatha Duraimanickam wrote down following on initial

         CAP about the Complainant,s performance:

     "I(ith OMC Admin tool built in June        and July, Frank did not deliver within the

deadline even after the original date wos msysf, back.        It was detayed   beyond




                                                 56
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 57 of 80
                                    Civil Case No. I 8-cv-01454-MJD-KMM



acceptable date; another team member had to pick it up and redo the whole

functionality on a week-end lo make the release"



      For this example, Sujatha Duraimanickam's testimony32 is

               "he delivered something which was not meeting the requirement, so there

      was constant delays and missing of deadlines. We had to push the release out,

      and we lcept committing to our customers saying we'll deliver it in this release,

      and the next release, and the next release, and it. was going onforever.

               Andfinally Shawn was like, I'lliust do            it.   And he spent the weekend, and

      he had to      do it, because we committed so many times and missed so many

      deadlines it was just reflecting very, very bad on the team. So he ended up doing

      it on the weekend, and that was the situation at the time. "



   While the Complainant's testimony is


      Q: Do you know what this example refers to?

      A: This tour is not a vetT complicated tour(tool). It's not a vely

              complicated tour(tool;33, but the problem here is that it went through                      a




      32
           EXHIBIT 50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4-Condensed,   page 608, line


 t3 -20.
      33
           Misspelling. It should be "tool", not   "tour"

                                                            57
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 58 of 80
                                    Civil Case No. I 8-cv-0 1454-MJD-KMM


             lot of changes. And so that is - the changes make the method

             complicated. So it was initially scheduled for one week, but it ended up

             like due to multiple duration of changes, so that is extended for seven

             weeks. And during the release of the scheduling, actually, I end up

             complete the task before the revision deadline.




     Here, there are two versions for example 4, one from Complainant, the other

from Respondents. Respondents said the developed product did not meet the

requirements, while Complainant said the requirements had been changed for many

times. The diagram3a for requirement change and some development notes provided

by the Complainant was excluded from evidences.

     The Complainant requested the Respondents to provide "basecamp" records in

order to    veriff which version     was true, but the Respondents refused to provide them.

And finally, the arbitrator believed what Sujatha said although she told lie in her

testimony.

     As mentioned in the section of "STATEMENT oF THE CASE AND FACTS",

'obasecamp" was used for tracking the requirement change and daily work status. So,

the records from it can be considered as the best evidence. In the basis of Rule 1002.




     3a
          Appendix 2- the changes on Tenant Admin Tool reguirement


                                                      58
       CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 59 of 80
                                        Civil Case No. I 8-cv-0 1454-MJD-KMM


     Requirement of the Original, "basecamp" records should be presented to arbitration,

     but actually not.



                                                                                                      I
          (v). On initial CAP35, Sujatha Duraimanickam wrote down following about the I

                  Complainant' s perfornance:


               Progress Updates (the section on page 4):


          "09/20/2016

          I.    This week he was supposed to have finished Pen test issue(no        snffi but

                  missed the deadline again and delivered with issues. Team member had to

                 follow up with him to complete his task.

          2. Frank updoted a chonge ticket incorrectly            tollag it as 'Out of compliance'.

                 So   I had to ask him tofollow up with Change management team tofix the

                  issue. He   tried doing it but only partialty and I had tofoltow up with Frank

                 again multiple times up until the task was completed to be back in

                 compliance.


                        To summarize, he did not perform his task independently and with

                 qaalitlt."




          35
               EXHIBIT 4 -2016-09-19 Conective Action Form lssued to Claimant


I                                                         59
I



:,


I
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 60 of 80
                                   Civil Case No. l8-cv-01454-MJD-KMM


      The Complainant testimony36 in the hearing meeting dated on August 18,2020


      Q. Would you turn to page 4 of this Exhibit 6. I'm looking at the Progress

             Updates notes on September 20, 2016. Do you see that?

      Q: Is it true you were supposed to have finished the pen test issue during the

             week of September 20?

      THE WITNESS: So that thing is incorrect because I am supposed to be the one

             who assigns the task to the Infrastructure Team on September 20th. So the

             reason I joined into        il is because   they did not -- they did not accomplish the

             task so   I have   to   jump in to help.




      In here, the Complainant just wanted to tell the "Pen test" work assignment took

long time (about three months). And this was the assignment for infrastructure team.

Before October 2016, it was infrastructure team working on this assignment, but later

it was reassigned to the Complainant in early October 2016 due to infrastructure

team having some difficulty. Because "pen test" subject requires some IT knowledge.

to understand it, the Complainant did not know what to ask.

      However, after Complainant done with his testimony, the witnesses from

Respondents started their second testimony. And their testimonies on "pen test"




      36                                                                                     page 463 line
           EXHIBfT 49 -2020-08-18 Transcripts from the Arbitration Hearing Vol3_Condensed,

24-

                                                          60
                                                                                            I

       CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 61 of 80
                                        Civil Case No. I 8-cv-01454-MJD-KMM


    subject are different from the Complainant's. The "pen test" work status can be

    found in records "basecamp" and "service-now". however, the respondents did not

    disclose "basecamp" and "seryice-now" work information. Thus, it is unable to

    veriff which descriptions are true. But the arbitrator did not take the Complainant's

    version due to no evidence to support it.

              Respondents knew "basecamp", service-now", "codeHub" functions


         Testified by Respondents




              Two CAPs and other evidences from Respondents must be presented in

              arbitration


         When the Complainant alleged the Respondents for discrimination or

    defamation, the two CAP and other evidences from the Respondents must be

    presented in arbitration at first. However, when the arbitration went to hearing, the

    last step before making award, the Complainant knew hard evidences




42. The undisclosed evidences have effects on arbitration decisions

         The respondents' failure to disclose a series of correspondence which the

    applicant argued would have affected the arbitrator's decision.

              How to prove UHG had age discrimination against Mr. Zhang




                                                 6l
       CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 62 of 80
                                                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


             As UHG told EEoc37, in order to establish a prima facie case of age

  discrimination, Mr. Zhangmust establish that3s:

              (l) Mr.    Zhangbelonged to the protected age group; and

              (2)   Mr. Zhangperformed              his   job satisfactorily or was qualified to perform his

                    job; and

              (3) Mr. zhangsuffered an adverse emproyment action; and

              (4) Similarly situated, substantially younger employees were treated
                                                                                   more

                    favorably.


         See Tatom         v. Georgia-pacific corp., 229 F .3d 926, g3l (sth cir. 2000).

                    There are no issues3T on the facts that Mn Zhangis qualified for above

                    element (aXl)3e and (a)(3)a0 since Mr. zhangwas 56 years old when his

                  job got terminated.

                  Regarding above element (a)(2)at, following facts demonstrate Mr. zhang

                  was qualified to perform his job:




        37
             ExHfBlT     -2017-06-14 UHG response ro EEOC, page g, A. t.

        38
             Refer to section 0 (b), (c), and (d) for the facts of establishment

        3e
             Refer to section 0   (a[l)   "Mr. Zhang belonged to the protected      age group,,
        40
             Refer to section 0 (a)(3) "Mr. Zhang suffered an adverse employment acrion,,

       4r Refer
                to section 0(aX2)         "Mr. Zhang perlbrmed   his   job sarisfacrorily or   was quatified to perform his

job"


                                                                 62
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 63 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


                                                        *MAKE IT HAPPEN
     (I    ). Mr. Zhangreceived the company wide award,

2015"42. This award was in recognition of              Mr. Zhang's excellent achievements in

developing "Optum Developer Hub" application from scratch in year 2015, and such

was also in recognition of Mr. Zhangskills qualified to perform his job. Only about

160 employees among more than two hundred thousand UHG employees received

this award. Mr. Zhang, as development lead, received this award42, and not every                       of

his team members received this award42. If Mr. Zhangcould not performed his job

satisfactorily, he should not be granted the award42 for company-wide recognized

accomplishment.

      (2). In Mr. Zhang performance review his manager, Ms. Kim Myers said43 that

Mr. Zhang was excellent at documenting what he did and how to do further

development on OMC44 and Optum Developer4s. If Mr. Zhangdid nbt have the

required knowledge and skills for performing his job, he would not be able to write

down development documents with details.




      42
           EXHIBIT - 2015 Optum year 2015 award for Excellent Achievement
      43
           EXHIBIT - 2016-02-21 Common Review for Claimant by Kim Myers, page | , the l'r paragraph on

Comments section

      44
           Note: OMC   -   stand for Optum Marketing Cloud which was a web content management system

developed and maintained by Sujatha's team, and used by external members

      ai Note: "Optum Developer" was another web content management system developed and maintained


by Sujatha's team. "Optum Developer" contained everything that OMC had, plus some internal components

used only within company. tn year     20l6, "Optum Developer" was merged with OMC.


                                                         63
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 64 of 80
                                    Civil Case No. I 8-cv-01454-MJD-KMM


       (3). In Mr.Zhangperformance review dated on February 21,2016, his manager,

Ms. Kim Myers, said that Mr. Zhangwas a strong technical talent46, and the code

that he produced tended to be high quality4T. That means Mr. Zhanghad strong

knowledge and skills required for his job.

       (a). In Ms. Jennifer testimony, she acknowledged that Mr. Zhang was a really

smart person and admired how easily he could complete a task48.                           If Mr. Zhang was

not qualified for his job position, no one would think he could complete a task easily.

       (5). In Mr. Shawn Woods testimony, he stated that Mr. Zhangwas a sharp,

technically-minded person, and he didn't back away from deeply complex                              issuesae'


That means that Mr. Shawn Woods, as the technical lead, acknowledged Mr. Zhang

was qualified for his job position from his viewpoint in year 2015.

       (6). All of the technical witnesses from UHG acknowledged Mr. Zhang was

smart and had the technical knowledge and skills required for performing his job in

general. Those testimonies are opposed to what Ms. Sujatha said "Frank (Mr. Zhang)




       46
            EXHIBIT - 2016-02-21 Common Review for Claimant by Kim Myers, page l, "Comments" section,

paragraph 3.

       47
            EXHIBIT - 2016-02-21 Common Review for Claimant by Kim Myers,            page 6, paragraph 7.

       4E
            EXHIBIT - 2016-10-18 lnterim Review for Claimant by Jennifer Viveros Aguilar, page l, section         2


       Also see EXHIBIT - 2020-08-04 Transcripts from the Arbitration Hearing Voll_Condensed, page           l4l

line l8-25, and page 145 line 25   -   page 146 line 4

       4e
            ExHlBlT - 2020-08-19 Transcripts from        the Arbitration Hearing Vol4_Condensed, page 728, line

9-tl

                                                              64
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 65 of 80
                                     Civil Case No. I 8-cv-0 1454-MJD-KMM


was unable to demonstrate all the competency skills necessary to perform his job

independently and timely in a consistent fashion"5l

      (7). Although the Complainant's supervisor was changed to Ms. Sujatha in year

2016, his primary job function was not changed, and still worked on developing and

maintaining AEM (Adobe Experience Manager) components. Ms. sujatha

acknowledged that the Complainant was technically a strong candidate on July 22,

201650. However, on October 31,2016, Mr. Sujatha's comment about the

Complainant had become "Frank was unable to demonstrate all the competency

skills necessary to perform his job independently and timely in a consistent

fashion-st. And in the arbitration hearing meeting dated on August 19, Ms. Sujatha

said "basically, he has always run into repeated issues for not validating things

thoroughly. He's always been very careless". There are so many conflict statements

between Ms. Sujatha's and the Complainant's. In the basis on Fed.R.Ev. Rule 1002,

BaseCamp records52 and servicelnow records53 are'the best evidences to prove

whether Ms. Sujatha or the Complainant told lie. "basecamp" records are daily




      50
           EXHIBIT - 2016-0?-10 lnternal Review for Claimant by Sujatha Duraimanickam,    page 2, Comments

on7l22. This document was created on 5/19/2017

      5f   EXHIBIT - 2016-10-24 Final Conective Action Form lssued ro Claimant,   page 3, Progress Updates:

l0t3lt20t6.
      52
           The evidences from baseCamp records are described on section I I

      53
           The evidences from service-now records are described on section 14


                                                         65
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 66 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


development status records used to keep tracking each developer everyday work

tasks include the requirements for works, and developers' work statussa. However,

UHG did not disclose the information from these two resources no matter who

requested. Without disclosed complete information from basecamp records and

service-now records, arbitrator certainly would get misleading and make wrong

arbitration decisions.




               Regarding above element (aX4)55, the records from basecamp, service-

               now, codeHub, and other relevant work status documents as mentioned in

               section 0 must need to provide in arbitration in order to determine whether

               Mr. Zhang had been treated different from younger developers in his team

               or Mr. Zhanghad performance problems as mentioned in the trryo

               "Corrective Action Form"56 issued by Ms. Sujatha to the Complainant.




      (l). During arbitration,          except those examples already mentioned by Ms.

Sujatha in her initial issued "Corrective Action Form"56, but refuted by Mr. Zhang




       54
            EXHIBIT - 2020-08-04 Transcripts from     rhe Arbitration Hearing Voll_Condensed, from page 134


line 7 to page 135 line 4.

       t5 Refer to section 0 (aXa)   "similarly situated, substantially younger employees were treated more

favorably"

       t6     (l). EXHIBIT   - 2016-09-19 Conective Action Form lssued to ClaimanL and


                                                            66
    CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 67 of 80
                                                              Civil Case No. I 8-cv-01454-MJD-KMM


  in his "Internal Dispute Resolution Appeat Form"57 and his emails5g to UHG HR,

 UHG did not provide any more examples to demonstrate that Mr. Zhangwas not able

 to perform his job and to complete his works in time.

            Above arguments also present the facts that contradicts what Ms. Sujatha said

 that "Frank is unable to demonstrate all the competency skills necessary to perform

 his   job independently and timely in a consistent fashion"ie.



                 what material evidences shall be disclosed in arbitration

        UHG were asked to provide solid evidences to prove their averse or negative

 comments on Mr. Zhang

                 LjHG were asked to use the material evidences they had to verifu what

                complainant said, but they did not. Instead, UHG just repeated Ms.

                sujatha's averse or negative comments about Mr. zhangwithout giving

                detail examples or descriptions of Mr. Zhangconducts




       (2). EXHIBTT'2016-10-24 Final Conective Action Form tssued ro
                                                                     Claimant
       5?
            EXHIBIT '2016'12-02Internal Dispute Resolurion Appeal Form Submitred by Claimant
       5t   EXHIBIT '2016'12-14    -   2016-12-21 Email chain berween claimant and Tanya Hughes re IDR

Meeting

       5e
            EXHIBIT '2016'10-24 Final Corrective Action Form lssued to Claimant, page 3, ..progress

Updates" on l0/3|/2016



                                                         67
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 68 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


43. Whether the arbitration award was procured by corruption, fraud, or undue means

         On Sep. 19,2016, Ms. Sujatha issued the initial "Corrective Action Form"

    which contains


44. Whether there was evident partiality or coruption in the arbitrators, or either of them

         Mr. Zhang attorney told Mr. Zhangthat the arbitration did not allow both

    attorney and claimant (or respondent) from the same party together to ask a witness

    questions. In such situation, when a witness tells lie or hides some important facts,

    the attorney   will not know whether   the statement of fact is accurate, or can lead to

    misleadingn when the details about these facts are not provided to the attorney by

    claimant (or respondent) in advance. It is clearly evident that UHG did not make

    disclosures in the arbitration to provide the original evidences listed below, but not

    limit to below

              The project management records had been entered in basecamp.com and

              backed up in the end of each development cycle. The website,

              basecamp.com, were used in Ms. Sujatha and Ms. Kimberly Myers teams

              to manage the work assignments, including detail requirements for each

              work task, and to keep track of everyday working status, including issues

              and blocks.

              The service requests had been submitted to UHG service-now website, and

              were requested by Mr. Zhangor assigned to Mr. Zhang. The servic€-now             r


              website was UHG service management online tool used to manage UHG


                                                   68
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 69 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


             cross-team service requests, each service execution procedure, service

             status, and service time frames, etc.

             Arbitrator applied the law inconectly

     In the award of arbitration, the arbitrator made following conclusion60:

     "The statement that Claimant was not meeting the perforrnance requirements                   of

his position was made as part of a performance review and such subject to a qualified

privilege and cannot lead to liability absent a finding of malice."

     And based on such, the arbitrator denied the evidence in defamation.

     However, See W. Prosser, supra, $ l5 at 786. See also Houston Belt Terminal

Ry. v. Wherry, 548 S.W.2d743 (Tex.Civ.App. 1976), appeal dismissed 434 U.S.
                                                                                                       !
962,98 S.Ct.497, 54L.8d.2d447 (1977).In the context of employment

recommendations, the courts generally rbcognize a qualified privilege between                          I




former and prospective employers as long as the statements are made in good faith

and for a legitimate purpose.

     In this case, the privilege demonstrated by the arbitrator has been abused

because:

     (l).   the false statements made by Ms. Sujatha were not in good faith but for a

purpose for making up the reasons to terminate Claimant job.




     @              EXHIBIT - 2020-10-05 - Final Arbitration Award, page 4, the last paragraph.
         Refer to


                                                          69
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 70 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


      (2). those false statements were not just provided to UHG HR, but also had been

presented to some team members, such can be seen in some team members' review

for the Claimant and testimony. And based on those false statements, the Defendants

demonstrated the Claimant had performance issues6l.

     (3). after Claimant refuted those false statements with detail information, The

Defendants refused to admit those statements were false. And Defendants still used

those statements as the evidences to provide them to EEOC and arbitration, and in

basis on them to prove the Claimant had performance issues.

     In arbitration hearing meeting, the witnesses said they found Claimant




              Arbitrator denied the Complainant's documented evidence with bias

     Before arbitrator made the arbitration award, the Complainant believed he could'

use the   job logs he wrote down        as one    of his evidences. This document evidence was

submitted during the discovering phase. And it is for sure that the Respondents must

saw it during hearing meeting.         If there   are any malpresentation, the respondents

could be very easy to find out beOause the respondents have all of the original

records. The arbitrator denied it by the reason (Ex. 53 P3;oz




     6f Refer to   EXHIBIT - 2020-09-18 zhangv. UHG Respondenr's post-Hearing Brief
     62
          EXHIBIT 53 - 2020-10-05 - Final Arbitration Award,   page 3, lasr paragraph



                                                       70
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 71 of 80
                                     Civil Case No. I 8-cv-0 1454-MJD-KMM


        "Claimant's typed compilation of notes does not constitute reliable evidence

supporting the claim. It was not clear when Claimant created the compilation              of
notes, and he did not come forward with the original documents that he relied upon

in compiling the notes to prove that he recorded the content of the compilation at or

near the time when Duraimanickam allegedly made the comments"

        However, when arbitrator was thinking of original document, he should also

need to know the best evidence rule. From a'rbitration award, we can see there are a

lot of conflict. The Complainant already warned63 the arbitrator on September 18,

2020.In the Complainant brief, the complainant already stated the lies were found in

Sujatha Duraimanickam testimony, but the arbitrator still relies on the information

originally from Sujatha Duraimanickam.

       Let us first see below facts:

       According to David's testimony, Mr. David just forwarded the Complainant

letter and emails to Sujatha Duraimanickam (Ex. 30), and asked him to look at the

peer review comments (Ex.             3l). However, only according to these peer review

comment, it cannot be concluded whether the Complainant alleging are not true or

not.




       63
            ExHlBlT B - 2020-09-18 lener to arbitrator


                                                         7l
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 72 of 80
                                    Civil Case No. I 8-cv-01454-MJD-KMM


        Mr. David did not veriff what Complainant asked in his submitted dispute letter

and emails. And even did not talk to others except managers.

        (Exhibit. 47,P3:9-12)

        Q. Did you talk to any other individuals other than Sujatha and Frank's former

supervisor, Kim Myers?

       A. No.




       Also, John Zimmerrnan, Sujatha Duraimanickam former supervisor, testified

that he relied on Sujatha Duraimanickam to know how the Complainant performed

his   job. (Ex.48 P269:13-P270:7)

       Shawn Woods testiff that he wrote the review based on the information from

system and emails. Normally, people writing review is based on what they feel and

what are in their memory unless they want to write something special. From Woods

behaviors, seems he tried to write something that manager asked for. (Ex. Pl l9:3-

2t\.

       And Shawn testified that he knew "codeHub", but did not know "basecamp"

(Ex.Pl22:21-123:10). And actually the "basecamp'o is the tool used by all developers

and product owner for daily tracking developments process.

       Kim Myers testified that the Complainant needed implement html, CSS, and

Java Script (Ex. 50 P733:20-P734:3). But    if anyone could check "codeHub", it

should be seen the Complainant had more contribution on html, CSS, and Java Script

than most developers in the team in year 2015 and 2016. Kim already testified html,

                                             72
         CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 73 of 80
                                          Civil Case No. I 8-cv-0 1454-MJD-KMM


    CSS, and Java Script are required coding language in AEM development (Ex. 50

    P733:20-24). without being good at html, cSS, and Java Script; the Complainanr

    should not receive the company award (Ex. K) for 2015.




45. The Respondents knew "basecamp", "service-now", "codeHub" and what they were

    used for, but they did not present their records for arbitration


            Sujatha Duraimanickam knew "basecampo'& "'seryice-now'o (Ex. 50 p669:l         l-
    P670:   l9)

46. the Respondents knew the functions of knew "basecamp", "service-now",

    "codeHub"

            Sujatha Duraimanickam knew "basecamp"      & "oservice-now" (Ex.   50 P669:l   l-
    P670:   l9)

           Shawn testified that he knew "codeHub", but ilid not know "basecamp" (Ex.

    P122:21-123:10)


47. the Respondents presented malpresentation in arbitration when non-disclosed

    information in "basecallp", "seryice-now", "codeHub". Thus, led to below opinion

    as   arbitrator said below:

            "Claimant contends that, motivated by are bias, Sujatha Duraimanickam, team

    manager, targeted himfor close scrutiny, unfair criticism, and deliberately set him

    upforfailure. Claimant says that Duraimanickam created an inaccurate and


                                                  73
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 74 of 80
                                       Civil Case No. I 8-cv-0 1454-MJD-KMM


    misleading record of his performance in order to build q case against him and to

    ultimately terminate his employment. (Ex.    53,   page 2, 3rd paragraph)

         However, the record in this case shows that there were numerous instances     of
    poor performance on Claimant.'s part. That led to Claimant's co-workers having to

    expend significant time correcting his mistakes and redoing assigned taslcs. The

    documented performance problems included: missing deadlines;failing to complete

    taslrs thus causing delays and   reworks;failing to demonstrate an understanding   of
    the requirements of team projects; working on irrelevant tasks;    andfailing to

    communicate with other team members." (EXHIBIT 53 - 2020-10-05 - Final

    Arbitration Award, page 2, Iast paragraph)

         When take a close look, the Complainant finds none of those evidences are

    material evidence. Because except the comments, no original logging records found.
                                                                                             t

    This just like circular reasoning, or saying "Repeat a lie often enoqgh and it becomes       J




    the truth" (Appendix   I).



48. The Respondents made a false representation intentionally and knowingly

         The arguments occurred for many times, Internal Dispute, EEOC, and during

    the Complainant still worked in UHG. But arbitrator did not know that. When he saw

    that comments, he just believed those repeating more.

         "Although Claimant contends that in each of these instances he was not at

   fault; there was sulJicient evidence to support Duraimanicl<am's critique of


                                                  74
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 75 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


Claimant's performance   as   fair and not simply   a pretext   for ago discrimination. This.
evidence included not only Duraimanickam's evaluation of Claimant's poor

performance but also the evaluations of his cod-workers, including lead developer

Shawn l(oods who described how Claimant's delays and mistakes adversely afected

the whole team. " (EXHIBIT 53 - 2020-10-05 - Final Arbitration Award, page 3, first

paragraph)

     As already proven above, Duraimanickam told lie, while Kim Myers and Shawn

Woods said something misleading.

     Sujatha said:

     "Right. He needed a lot of improvement because he was never telling the truth,

he was always lying in his commitment. He was not keeping up with words. He was

not trustworthy. He was not credible." (Ex.47 38:l-5)

     "When you say it's all done, specifically his outcome is always flawed, he

always has issues." (Ex. 50 P622:6-8)

     But so far, she did not provide any material evidence. If the Complainant was

always lying, she should very easily find many examples. The Complainant           had          '




argued with the Respondents about that for many times already knew saying so what

result would be. Since "codeHub" was used to manage codes, Duraimanickam

should find the coding issues from "codeHub" easily, or find the error or bugger

reports on "basecamp" every easily.




                                              75
      CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 76 of 80
                                       Civil Case No. I 8-cv-01454-MJD-KMM


49. As mentioned in beginning, the Respondents'controlled all of material evidence.

    They just disclosed the evidences good for them


         If there are any malpresentation in the Complainant claims, the Respondents

    should find out already.


50. Except using the evidences provided by the Respondents, the Complainant had no

    choice, but only the "IvIAKE IT HAPPEN" award with him.


         The Complainant had to use the evidences from the Respondents to demonstrate

    his points, othenvise, other he could say.   If the Complainant   has on the records in

    "basecamp", "setvice-now", "codeHub", he would find out the material evidence to

    demonstrate he alleging discrimination with real examples. The notes show on

    EXHIBIT 57 -*C4 - 2016 Yufan Zhang's Notes" would be the good resources to

    find the material evidence from the disclosed records in "basecamp", "service-now",

   "codeHub". ect.




51. The records from "basecamp", "service-now", "codeHub" could help Complainant to

   demonstrate the Complainant had no-fault on the projects of four examples, vhost

   and "pen test". Also the records   will show who made the issues. Once find out the

   root causes from which persons, then it will show Duraimanickam had blamed the

   wrong person.


        Right now, Duraimanickam claims something the Complainant should have

   done something. However, it is not a good reason to motivate an adverse

                                                   76
       CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 77 of 80
                                        Civil Case No. I 8-cv-01454-MJD-KMM


.   employment action to the Complainant only because he has not done something

    which he has not been asked to do but manager expects him do.

         The complainant's notes show many developers had missed deadline, and

                                                                                                      r
    Duraimanickam had said they all good. Thus, it could be demonstrated that only              the
    older developer had been treated different.

                       The Complainant clearly know that the reasons for terminating his job:

                (l)   have no basis in fact, or (2) even   if   based in fact, the employer was not

              motivated by these reasons, or (3) the reasons are insufficient to motivate

              an adverse employment decision


52. The records from "seryice-now" and "codeHub" could show Duraimanickam totd lie.

53. The qualified privilege standard does not apply in this case

         At first, the Complainant alleged Sujatha Duraimanickam. The second, in a

    2012 case, the 4th Circuit Court of Appeals ruled against a plaintiff who said that

    qualified privilege didn't apply, in part, because of the alleged malice of the

    employer.


                (l) Tell the truth

                      But, Sujatha Duraimanickam told lie

                (2) No personal comments

                      But, Sujatha Duraimanickam's comments were personal. Her purpose

                      is to fire the Complainant. While "Qualified




                                                      77
   CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 78 of 80
                                    Civil Case No. l8-cv-01454-MJD-KMM


            (3) The comments should be fair, accurate, published without
                                                                         malice, or

                subject to the right of reply in the form of a letter that gives explanation

                or contradiction. But, none of these apply to sujatha Duraimanickam


                                           ANALYSN

     The arbitrator should seek to use the best evidentiary rule to determine the

ultimate facts and truth of the claims presented. In apptying the rules to the

admission of evidencen the arbitrator should seek to find the evidence that will reach

the merits and truth of the claims, and defenses to those claims, in a way that      will
require the parties to be precise in their offers of proof.

     As both the fact-finder and law-giver, the arbitrator has accepted broad powers

in the consideration, admission of or exclusion of evidence. However, the arbitrator           a




                                                                                               {
has no power to compel aparty to present the evidences which are not in favor         of
itself, but courts have. This court should make a motion order to compel respondents

to disclose the records in "basecamp", "seryice-now", "codeHub", and all relevant

development logs in order to make justice equal for all parties.

     In this case, the employer tried to hide the unfavorable evidences, while at the

meantime


      (l) If the Complainant    possesses the evidences, it could be charged for

           stealing intelligent property

      (2) If the Complainant does not possess the evidences, the Respondent could

           tell lie since no penalty in arbitration or arbitrator(s) unable to identifo lies

                                               78
  CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 79 of 80
                                   Civil Case No. I 8-cv-0 1454-MJD-KMM


    The law should protest justice.


                                      CONCLUSION

     Based on the facts and evidences, it could be concluded that the arbitration

award was procured by fraud.

     Pursuant to 9 U.S.C. $$   l0 (a) and Sec. 5728.23 MN Statutes, this Court should

vacate the Award which is rendered in favor of respondents on all claims in

arbitration, Case Number: 0l-19-0001-0069. This Court should grant new trial

motions when the Arbitration Award is vacated.




Date: January 6,2021                                  Respectfu   lly submitted,



                                                         /s/ Yufan Zhans     gU,
                                                         Yufan Zhang

                                                         Plaintiff




                                             79
         CASE 0:18-cv-01454-MJD-KMM Doc. 42 Filed 01/06/21 Page 80 of 80
                                          Civil Case No. I 8-cv-0 1454-MJD-KMM


                                                                Index




             B                                                                         L



basecamp ........... 11, t9, 23, 26, 39, 58, 61, 66, 68, 79             lie 2, 6, 18, 48, 52, 58,65, 68, 74, 75, 77, 78, 79

                                                                        fies   ...............                         ..,.....2,7t,79
             c

                                                                                       5
codeHub......                ......... 11, 19, 39,   6t,66,79

                                                                        servfce-now.       .t2,   19, 24,39,53, 55, 61, 65, 66, 58,79




                                                                         80
